Title: Margaret B. Bonneville to Thomas Jefferson, 13 March 1813
From: Bonneville, Margaret B.
To: Jefferson, Thomas


          Sir New York March 13. 1813 Barclay Strt No 8
          From the time I inherited of T. Paine’s manuscripts, papers &c. &c. my intention was to have the honor to write to you concerning your most valuable letters to him. The troublesome and dissagreeable affairs which have
			 been suscited to me since his death: If not an excuse to negligence was the cause of my delay.
          Family affairs require my presance in France I am waiting only for a good opportunity.
          Though the honor of Mr Paine has heirs & executor is near to me, your letters are incontestably yours, and at your disposal; and as soon as you will be pleased to let me know your intention, I will punctually execute cheerfully your orders.
          Permit me Sir to renew here my thanks for your favourable lettre to my friend Mercier concerning me, and my regret of not having had personally the advantage of presenting my respect to you
          I am with high consideration & respect
          Sir Your obdnt SvntB. Bonneville
        